DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. CLAIM OBJECTIONS
Claims 4 and 20 are objected to because of the following informalities:  
in claim 4, lines 1-3, “… predicting the other error … … is based on the prediction of the other error when …” should be replaced with -… predicting the another error … … is based on the prediction of the another error when …-.
in claim 20, lines 1-2 and 4, “… predicting the other error … resulting in the prediction of the other error …” should be replaced with -… predicting the another error … resulting in the prediction of the another error …-;
Appropriate correction is required.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8-9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US Patent 10,908,987) in view of Gollub et al. (US Patent 7,953,914).

As per claim 1, Pandey teaches/suggests a computer implemented method for reconciling a program interrupt, the method comprising: receiving a first program interrupt code (PIC) for interrupting a computer program running on a computer system, the first PIC being generated in response to detecting an error while processing instructions of the computer program (e.g. equate to detecting error and generating corresponding error notification); having the first PIC received as a result of detecting the error (e.g. equate to the corresponding error notification being received); converting the first PIC to a second PIC, wherein the second PIC is associated with another error predicted when subsequent running of the computer program occurs (e.g. equate to generating an interrupt to alert the system of a potential critical error); and presenting the second PIC to a recovery routine associated with the computer program, thereby customizing running of the computer program based on the second PIC (e.g. equate to the system may take corrective actions to address the sudden error burst) (col. 1, l. 53 to col. 4, l. 50). 
Pandey does not teach the method comprising: passing control of the computer program to a program interrupt handler, wherein the program interrupt handler inspects.
Gollub teaches/suggests a method comprising: passing control of the computer program to a program interrupt handler (e.g. equate to interrupt handler being invoked), wherein the program interrupt handler inspects (e.g. as the interrupt handler would have inspected the memory errors as it is configured to distinguish the memory errors) (Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; and col. 3, l. 42 to col. 4, l. 36).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Gollub’s memory error handling into Pandey’s method for the benefit of reducing the severity of an unrecoverable memory error (Gollub, col. 1, ll. 55-56) to obtain the invention as specified in claim 1.

As per claim 8, Pandey and Gollub teach/suggest all the claimed features of claim 1 above, where Pandey and Gollub further teach/suggest the computer method further comprising saving the first PIC in a new field in memory (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]). 
 
As per claim 9, Pandey and Gollub teach/suggest all the claimed features of claim 1 above, where Pandey and Gollub further teach/suggest the computer method comprising wherein the second PIC is a protection exception (Pandey, col. 1, l. 53 to col. 4, l. 50; and Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; 

As per claim 11, claim 11 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Pandey and Gollub further teach/suggest the computer method comprising a computer system having an operating system (OS) running a computer program, the OS comprising instructions for operating accordingly (Pandey, col. 1, l. 53 to col. 4, l. 50; col. 19, ll. 27-33; and Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36).

As per claim 16, Pandey and Gollub teach/suggest all the claimed features of claim 11 above, where Pandey and Gollub further teach/suggest the computer system comprising wherein the first PIC is saved in memory in response to having been converted to the second PIC (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]). 

As per claim 17, claim 17 is rejected in accordance to the same rational and reasoning as the above rejection of claim 9.

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

Pandey and Gollub teach/suggest all the claimed features of claim 18 above, where Pandey and Gollub further teach/suggest the computer program product further comprising determining an operational status of the computer program, wherein the second PIC is based on the operational status of the computer program (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]).

As per claim 20, Pandey and Gollub teach/suggest all the claimed features of claim 18 above, where Pandey and Gollub further teach/suggest the computer program product further comprising further comprising predicting the another error, wherein converting the first PIC to the second PIC is based on an operational status of the computer program when subsequent running of the computer program occurs resulting in the prediction of the another error (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]).

Claims 2-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US Patent 10,908,987) in view of Gollub et al. (US Patent 7,953,914) as applied to claims 1, 11 above, and further in view of McClure et al. (US Pub.: 2013/0212682).

Pandey and Gollub teach/suggest all the claimed features of claim 1 above, where Pandey and Gollub further teach/suggest the computer method further comprising determining whether an operational status of the computer program is valid (e.g. associated with determining whether threshold of errors is reached) (Pandey, col. 1, l. 53 to col. 4, l. 50; and Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36), but Pandey and Gollub do not teach the computer method comprising determining via a diagnostic program of the computer system.
McClure teach/suggest a computer method comprising determining via a diagnostic program of the computer system (e.g. associated with analyzing for abends via system diagnostic work area (SDWA)) ([0036]; [0046]; and [0037]-[0086]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include McClure’s analysis into Pandey and Gollub’s method for the benefit of detecting vulnerabilities in system code (McClure, [0005]) to obtain the invention as specified in claim 2.
 
As per claim 3, Pandey, Gollub and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub and McClure further teach/suggest the computer method comprising wherein the first PIC is converted to the second PIC if the operational status of the computer program is not valid (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]), wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above 
 
As per claim 4, Pandey, Gollub and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub and McClure further teach/suggest the computer method further comprising predicting the another error, wherein the second PIC, converted from the first PIC, is based on the prediction of the another error when subsequent running of the computer program occurs (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]), wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above claimed features as critical error being predicted when computer program continues to run. 
 
As per claim 5, Pandey, Gollub and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub and McClure further teach/suggest the computer method comprising wherein the diagnostic program is a system diagnostic work area (SDWA) (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]). 
 
As per claim 6, Pandey, Gollub and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub and McClure further teach/suggest the Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]) wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above claimed features. 
 
As per claim 7, Pandey, Gollub and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub and McClure further teach/suggest the computer method further comprising presenting the first PIC to the recovery routine of the computer program based on a determination that the operational status of the computer program is valid (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]) wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above claimed features. 
 
As per claim 10, Pandey and Gollub teach/suggest all the claimed features of claim 1 above, where Pandey and Gollub further teach/suggest the computer method comprising wherein at least the receiving is performed by an operating system (OS), the method further comprising determining whether an operational status of the computer program is valid, wherein determining the operational status comprises determining a memory state of the computer system, and wherein the memory state comprises one of: Pandey, col. 1, l. 53 to col. 4, l. 50; col. 19, ll. 27-33; and Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36), but Pandey and Gollub do not teach the computer method comprising operating via a diagnostic program of the computer system.
McClure teach/suggest a computer method comprising operating via a diagnostic program of the computer system (e.g. associated with analyzing for abends via system diagnostic work area (SDWA)) ([0036]; [0046]; and [0037]-[0086]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include McClure’s analysis into Pandey and Gollub’s method for the benefit of detecting vulnerabilities in system code (McClure, [0005]) to obtain the invention as specified in claim 10.

As per claims 12-15, claims 12-15 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2 and 5-7.
 
III. PERTINENT PRIOR ART NOT RELIED UPON
Verm et al. (US Pub.: 2008/0183931)
Hansen et al. (US Pub.: 2004/0186674)
Sinha et al. (US Pub.: 2019/0155682)

IV. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 26, 2021